          CASE 0:20-cv-02159-PAM-DTS Doc. 9 Filed 02/02/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 Brian Platt,                                               Civ. No. 20-2159 (PAM/DTS)

                             Petitioner,

 v.
                                                                                  ORDER

 Tony Petrie,

                             Respondent.


       This matter is before the Court on the Report and Recommendation (“R&R”) of

United States Magistrate Judge David T. Schultz dated December 10, 2020. The R&R

recommends dismissal of this matter without prejudice because Plaintiff fails to state a

claim for relief.

       According to statute, the Court must conduct a de novo review of any portion of the

R&R to which specific objections are made. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P.

72(b); D. Minn. L.R. 72.2(b). Platt filed a letter (Docket No. 8), which the Court construes

as an objection to the R&R. However, the letter fails to state any specific objection to the

R&R. Although Platt disagrees with the R&R, he presents no reason as to why the R&R’s

determination that his claims are barred by Heck v. Humphrey, 512 U.S. 477 (1994), was

clearly erroneous, and thus his objections fail.      Moreover, the R&R explained the

deficiencies in Platt’s pleading, and he has failed to cure the deficiencies to state a valid

claim. After conducting the required reviews, the Court ADOPTS the R&R. (Docket

No. 5.)
           CASE 0:20-cv-02159-PAM-DTS Doc. 9 Filed 02/02/21 Page 2 of 2




      Accordingly, IT IS HEREBY ORDERED that:

      1.      The Complaint (Docket No. 1) is DISMISSED without prejudice; and

      2.      Petitioner’s Application to proceed in forma pauperis (Docket No. 2) is

              DENIED.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: February 2, 2021
                                       s/ Paul A. Magnuson
                                       Paul A. Magnuson
                                       United States District Court Judge




                                          2
